Name: 2005/863/EC: Commission Decision of 2 December 2005 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred for the eradication of classical swine fever in Spain in late 2001 and in 2002 (notified under document number C(2005) 4627)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  economic policy;  cooperation policy;  agricultural activity
 Date Published: 2006-12-12; 2005-12-03

 3.12.2005 EN Official Journal of the European Union L 317/23 COMMISSION DECISION of 2 December 2005 establishing the Communitys financial contribution to the expenditure incurred for the eradication of classical swine fever in Spain in late 2001 and in 2002 (notified under document number C(2005) 4627) (Only the Spanish text is authentic) (2005/863/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Outbreaks of classical swine fever occurred in Spain in late 2001 and in 2002. The emergence of this disease represented a serious risk to the Communitys livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community must contribute financially to the eligible expenditure incurred by the Member State in the context of the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Pursuant to Commission Decision 2003/494/EC of 3 July 2003 on a financial contribution from the Community towards the eradication of classical swine fever in Spain at the end of 2001 and in 2002 (2), a financial contribution from the Community was awarded to Spain for the expenditure incurred as part of the emergency measures to combat classical swine fever implemented in late 2001 and in 2002. (4) In accordance with this Decision, a first instalment of EUR 6 000 000 was awarded. (5) Pursuant to the same Decision, the balance of the Community contribution is based on the request submitted by Spain on 1 August 2003, documents detailing the figures quoted in the request, and the results of the in situ inspections carried out by the Commission. (6) In view of the above considerations, the total amount of the Communitys financial contribution to the expenditure incurred for the eradication of classical swine fever in Spain in late 2001 and in 2002 should now be fixed. (7) The results of the inspections carried out by the Commission in compliance with the Community veterinary rules and the conditions for benefiting from Community financial support do not allow the entire amount of the expenditure submitted to be recognised as eligible. (8) The Commissions observations and method of calculating the eligible expenses were communicated to the Spanish authorities in a letter dated 14 September 2005. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total amount of the Community financial contribution to the expenses associated with eradicating classical swine fever in Spain in late 2001 and in 2002, pursuant to Decision 2003/494/EC, is EUR 6 784 124,44. Given that a first instalment of EUR 6 000 000 has already been paid pursuant to Decision 2003/494/EC, the balance of EUR 784 124,44 shall be paid to Spain. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 2 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 169, 8.7.2003, p. 67.